UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6933



ISAAC EUGENE SLAPPY,

                                             Plaintiff - Appellant,
          and


JEFFERY RAY ADDY; MUSA BANSHEE,

                                                        Plaintiffs,
          versus


J. BRYANT DIEHL; TOP REPUBLIC TOBACCO,

                                            Defendants - Appellees.



                             No. 00-6936



JEFFERY RAY ADDY,

                                             Plaintiff - Appellant,
          and


ISAAC EUGENE SLAPPY; MUSA BANSHEE,

                                                        Plaintiffs,
          versus


J. BRYANT DIEHL; TOP REPUBLIC TOBACCO,

                                            Defendants - Appellees.
Appeals from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-99-3125-3-18BC)


Submitted:   October 12, 2000           Decided:   October 20, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Isaac Eugene Slappy, Jeffery Ray Addy, Appellants Pro Se. Terry B.
Millar, Rock Hill, South Carolina; Thomas Frank Dougall, Jeffrey L.
Shaw, BOWERS, ORR & DOUGALL, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Isaac Eugene Slappy (No. 00-6933) and Jeffery Ray Addy (No.

00-6936) separately appeal the district court’s order denying

relief on their 42 U.S.C.A. § 1983 (West Supp. 1999) complaint and

the district court’s orders denying their separately filed motions

to alter or amend.   We have reviewed the record and the district

court’s opinion accepting the magistrate judge’s recommendation and

find no reversible error in the denial of relief on the § 1983

complaint. Accordingly, we affirm on the reasoning of the district

court.   See Slappy v. Diehl, No. CA-99-3125-3-18BC; Addy v. Diehl,

No. CA-99-3125-3-18BC (D.S.C. May 18, 2000).    Because we find no

abuse of discretion, we further affirm the district court’s denial

of Appellants’ motions filed pursuant to Fed. R. Civ. P. 59(e).

See Temkin v. Frederick County Comm’r, 945 F.2d 716, 724 (4th Cir.

1991).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.   We deny

Appellants’ motions for appointment of counsel.




                                                           AFFIRMED




                                 3